Citation Nr: 0507214	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than September 
6, 2001, for the award of a 50 percent disability rating for 
service-connected PTSD.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1950, and from October 1950 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision rendered by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the rating assigned for the 
veteran's service-connected PTSD was increased from 10 
percent to 50 percent, effective as of September 6, 2001.  
The veteran indicated disagreement with that rating and, 
following issuance of a statement of the case (SOC), 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in December 2002.  See AB v. Brown, 6 Vet. App. 35 
(1993) ) [on claim for original or increased disability 
rating, claimant will generally be presumed to be seeking 
maximum benefit allowed by law and regulation and, thus, such 
claim remains in controversy where less than maximum 
available benefit is awarded].  The veteran also indicated 
disagreement with the assignment of September 6, 2001, as the 
effective date for the award of that increased rating; and 
requested award of TDIU benefits, a claim that was denied by 
the RO in December 2002.  He indicated disagreement with that 
denial and, after being issued an SOC on both of these 
claims, perfected his appeal of these issues by submitting a 
substantive appeal (VA Form 9) in January 2004.

At the request of the veteran, he was afforded a personal 
hearing, by means of video teleconferencing, before the 
undersigned Acting Veterans Law Judge in December 2004.  A 
transcript of that hearing has been associated with the 
veteran's VA claims file.

The issue of entitlement to an effective date earlier than 
September 6, 2001, for the award of a 50 percent disability 
rating for service-connected PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

Issue not on appeal

In March 2004 and April 2004, the veteran raised the issues 
of entitlement to service connection for frostbite residuals 
of the lower extremities, and for back injury residuals, 
respectively.  These issues have not been developed for 
appellate review, and are referred to the RO for action as 
appropriate.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
PTSD is manifested primarily by complaints of nightmares, 
depression, sleep disturbance, and social isolation.  

2.  The veteran's only service-connected disability is PTSD, 
evaluated as 50 percent disabling.

3.  The evidence of record shows that the veteran's service-
connected PTSD is not sufficiently disabling as to preclude 
him from securing or following substantially gainful 
employment.

4.  The veteran's service-connected PTSD does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 
(2004).

2.  The criteria for TDIU benefits are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service connection PTSD, and entitlement to 
TDIU benefits.  These issues are discussed below.  He is also 
claiming entitlement to an effective date prior to September 
6, 2001, for the award of the current 50 percent disability 
rating assigned for his PTSD; this issue requires further 
action by the RO and is the subject of the Remand section of 
this decision.

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107] was enacted in 
November 2000.  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the statements of the case and supplemental 
statements of the case of the pertinent law and regulations, 
of the need to submit additional evidence on his claims, and 
of the particular deficiencies in the evidence with respect 
thereto. 

In addition, letters were sent to the veteran by the RO in 
November 2003 that was specifically intended to address the 
requirements of the VCAA.  The letters explained to the 
veteran that the RO was processing his claims for TDIU 
compensation and for an increased rating for PTSD, and 
provided him with the evidentiary requirements for these 
claims.  The RO listed the evidence that had been received.  
The veteran was again informed that he should provide 
information concerning his claimed disabilities.  The types 
of evidence required were described in great detail.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2003 VCAA letters, the RO informed the veteran that 
the RO would help him get medical records, employment 
records, or records from other Federal agencies.  The letter 
also stated that a VA examination would be provided if one 
was necessary to make a decision on each claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The November 2003 letters informed the veteran that if he had 
received treatment from any civilian doctors or facilities 
outside of service he should provide information as to such 
treatment.    

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2003 VCAA letters told the 
veteran "If there is any other evidence or information that 
you think will support your claim, please let us know."  The 
Board believes that this complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
November 2003 letters properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on behalf of the 
veteran.  Based on this procedural history, the Board finds 
that the veteran was notified properly of his statutory 
rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained records of post-service 
medical treatment.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  At 
his request, he was accorded a personal hearing before the 
Board; the transcript of that hearing is of record.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Analysis

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is clearly the most appropriate 
diagnostic code because it pertains specifically to 
psychiatric disorder diagnosed in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under the criteria for evaluating PTSD, the current 50 
percent rating in effect for the veteran's PTSD contemplates 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

An increased rating (to 70 percent) would be appropriate for 
PTSD that is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  A 100 
percent rating is appropriate for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Factual background

The report of a December 2001 VA examination shows that the 
veteran was casually dressed, and that his speech was 
coherent and spontaneous.  His mood was depressed and 
anxious.  Affect was normal, and he had no suicidal or 
homicidal tendencies, thought disorder, hallucinations, or 
paranoid delusions.  He was oriented as to day, date, month, 
year, and place.  Recent and remote memory were good.  
Insight was fair and judgment was good, although abstract 
thinking was poor.  He had recurrent flashbacks and 
nightmares, was not sleeping well, and was not able to 
socialize with people.  He avoided all activities associated 
with his in-service trauma.  (The report of an earlier VA 
examination, dated in February 1993, indicates that he helped 
attend to wounded soldiers during the Korean Conflict.)  The 
examiner noted that the veteran's symptoms caused impairment 
with his occupational, social, and interpersonal functioning, 
and indicated diagnoses to include PTSD, chronic, moderate; 
and a GAF score of 50.

The report of a December 2002 VA examination, conducted for 
VA pursuant to contract, shows that the veteran indicated 
that he experienced sleep disturbance, nightmares, 
flashbacks, anxiety, mood swings, irritability and a quick 
temper ("angered easily").  He also indicated that he had 
never attempted suicide or engaged in self-injurious 
behavior.  He reported that he had never been admitted to a 
psychiatric inpatient unit, but that he had been prescribed 
psychotropic medications by his family physician.  He noted 
that his marital life was strained, and that his social 
interactions were limited.

The report also shows that, on examination, the veteran was 
described as fairly groomed and cooperative, with poor eye 
contact.  He was "somewhat" restless.  He was alert, and 
oriented as to time, place and person.

The examiner opined that the veteran's war experiences played 
a contributory part in his psychiatric symptomatology, but 
that other factors, including the veteran's chronic and 
continued alcohol dependence and possibly a genetic 
diathesis, also should be considered; "[t]o put it 
succinctly, his war experiences play a role in his 
psychiatric symptomatology, but cannot entirely be attributed 
to his psychiatric symptoms or his social dysfunction."  The 
report indicates diagnoses to include PTSD, chronic, mild to 
moderate; and a GAF score of 70.

The report of a private psychological evaluation, dated in 
February 2003, shows that the veteran reported experiencing 
flashbacks, nightmares, and night sweats.  He also indicated 
that he had problems with social interaction, and had 
frequent suicidal ideation.  The report indicates diagnoses 
to include PTSD, severe; and a GAF score of 50.

The report of a June 2003 VA mental health consultation shows 
that the veteran claimed that he was depressed, and that he 
had become more depressed since retiring from his profession 
as a truck driver approximately 10 years previously.  He 
indicated that he experienced decreased enjoyment in his 
recreational pastimes, and an irregular sleep schedule.  He 
was tearful about once per week, and felt suicidal in the 
past, but denied any current homicidal ideation, suicidal 
ideation, or auditory or visual hallucinations.  He was 
observed as being neatly and casually dressed, and was 
cooperative during the interview.  His thought process was 
clear and he evidenced no significant memory problems.  His 
affect ranged from smiling to frowning and his mood was 
generally dysthymic.  The assessment was depressive disorder.

A VA progress note from the same date, reflects that the 
veteran would sometimes golf and swim, and that he was the 
vice commander for his service organization.  It was further 
noted that he did not like to be around big crowds and had 
periodic nightmares and trouble sleeping.  Mood and affect 
were indicated to reflect some sadness.  There was no 
suicidal or homicidal ideation.  The veteran was assigned a 
GAF score of 60.

Analysis

Schedular rating

It has been contended by and on behalf of the veteran, in 
essence, that his PTSD symptomatology, which is currently 
evaluated by VA as 50 percent disabling, is in fact more 
severe than is reflected by that rating.  

The Board has carefully reviewed the evidence of record.  The 
reports of both VA examinations, conducted in December 2001 
and December 2002,the report of the February 2003 private 
evaluation, and the June 2003 outpatient report, show that 
the veteran's PTSD symptoms consist primarily of sleep 
disturbance, nightmares, flashbacks, and depression, along 
with impaired affect.  Some anti-social behavior and an 
avoidance of social settings were also noted.  However, at 
all times he was appropriately dressed and groomed, and fully 
oriented.  While in February 2003 he reported suicidal 
ideation, in June 2003 this was characterized merely as a 
history of suicidal feelings; the medical evidence does not 
reveal any evidence of homicidal ideation, auditory or visual 
hallucinations, or of suicidal interest other than as noted 
in February 2003.  

In brief, the evidence does not demonstrate that the criteria 
set forth in the schedule that would warrant the assignment 
of a 70 percent disability rating are met.  There is no 
evidence of suicidal ideation with the exception of the 
veteran's report of frequent ideation in February 2003, and 
no evidence of obsessive or ritualistic behavior; illogical, 
obscure, or irrelevant speech; spatial disorientation; panic; 
neglect of personal appearance or hygiene; or difficulty in 
adapting to stressful situations.  While the evidence does 
show that the veteran was depressed, it does not show that it 
affected his ability to function independently, appropriately 
and effectively.  Likewise, while the veteran indicated in 
December 2001 that he was quick to anger, the history he 
presented, and the medical evidence of record, does not show 
that his anger was of such severity as to be characterized as 
impaired impulse control.  

It appears that the only criterion he satisfies that would 
support the award of a 70 percent disability rating for his 
PTSD is the fact that he is unable to establish and maintain 
effective relationships.  In and of itself, this degree of 
disability does not provide a sufficient basis for finding 
that a 70 percent rating is appropriate.  Clearly, the 
veteran's disability is not characterized by gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, his own occupation 
or own name.  Thus, a 100 percent rating is also not 
indicated.

The Board wishes to make it clear that it does not doubt that 
the veteran may be experiencing symptoms such as depression 
and nightmares due to his service-connected PTSD.  Such 
symptoms may indeed cause occupational and social impairment.  
However, such symptoms are included in the currently assigned 
50 percent disability rating.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].    

The Board also places significant weight on the fact that the 
report of the December 2002 psychiatric examination indicates 
that a GAF score of 70 was deemed appropriate.  As was noted 
above, such a GAF score reflects the presence of only mild 
symptoms; the criteria for a 70 percent rating clearly 
anticipate symptoms that are productive of much more than 
"mild" disability.  In that regard, the Board notes the 
complaints of the veteran's representative, voiced at the 
personal hearing, as to the purported bias of the physician 
who conducted the December 2002 examination and who assigned 
the GAF score of 70.  It must be pointed out, without any 
further discussion of whether that examiner was or was not 
biased toward claimants for benefits, even with the GAF 
scores of 50 furnished on VA examination in December 2001 and 
on private examination in February 2003 (which contemplates 
serious impairment or symptoms), the Board finds that the 
overall symptoms still most closely correspond to not greater 
than moderate disability that is consistent with the current 
rating of 50 percent.  The Board also notes that a VA 
psychiatrist in June 2003 indicated that the veteran 
continued to engage in certain hobbies and other activities 
without suicidal or homicidal ideation and assigned a GAF of 
60, which contemplates moderate impairment.  Under the 
diagnostic criteria, a 70 percent rating for PTSD requires 
the manifestation of more than simply moderate symptomatology 
or impairment.

In summary, after thorough review of the evidence of record, 
the Board finds that the veteran's PTSD disability picture as 
a whole does not more nearly approximate the criteria for a 
70 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).  As such, the Board finds that 
an increased rating is not warranted.

Extraschedular rating

It appears that the veteran is in effect contending that his 
PTSD presents an exceptional or unusual disability picture.  
The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the August 2004 Supplemental Statement of the Case, the 
agency of original jurisdiction specifically referenced the 
criteria for an extraschedular rating. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

The Board has no reason to doubt that the veteran's service-
connected PTSD, including problems sleeping and the 
impairment caused by his depression, together with the 
medications he has been prescribed, may limit his efficiency 
in certain tasks.  However, there is no evidence of frequent 
hospitalizations due to PTSD; to the contrary, the veteran 
has specifically denied hospitalization for treatment of his 
mental disability.  There is no evidence of an unusual 
clinical picture.  It is specifically noted that there does 
not appear to be any undue interference with employment; 
rather, the veteran has indicated that his symptoms increased 
in severity following his retirement.

Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Conclusion

Based on the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).

Relevant law and regulations

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by 
the Schedule.  38 C.F.R. § 3.340 (2004); see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies), 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2004).  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless, on an extra-schedular basis, upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2004).

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2004); Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  However, his advancing age, 
any impairment caused by conditions that are not service 
connected, and his prior unemployability status must be 
disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a) (2004); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), where the Court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU.  Id.



Analysis

The veteran has not established service connection for any 
disability other than PTSD.  Thus, for all practical 
purposes, any award of TDIU would be based on the veteran's 
service-connected PTSD, which has been discussed in detail 
above.  

As discussed in the law and regulations section above, TDIU 
may be awarded on a schedular basis or an extraschedular 
basis.

Schedular

The veteran does not have a service-connected disability that 
is individually evaluated at 60 percent or higher.  Moreover, 
his sole service-connected disability (PTSD) is rated with as 
50 percent disabling and, as such, does not meet the 
schedular criteria that necessitate a combined disability 
evaluation of 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2004).  Thus, the Board concludes that TDIU is 
not warranted based on schedular basis.

Extraschedular

Additionally, TDIU is not warranted on an extra-schedular 
basis.  The Board has discussed the provisions of 38 C.F.R. 
§ 3.321(b)(1) in connection with the increased rating claim 
above.  The Board has not identified any bases for the 
assignment of an extraschedular rating for PTSD.  

By seeking TDIU benefits, the veteran is in essence 
maintaining that his PTSD symptoms significantly impair his 
ability to work.  It is noted that, while the veteran is not 
employed, he has described himself as "retired."  There has 
been no loss of employment shown to be the product of his 
service-connected PTSD, nor is it shown that he is unable to 
obtain and maintain substantially gainful employment due to 
that service-connected disability.

In view of the foregoing, the Board conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to TDIU benefits.  That claim, accordingly, 
fails.


ORDER

An increased disability rating, in excess of 50 percent, for 
service-connected PTSD is denied.  

Entitlement to TDIU benefits is denied.


REMAND

2.  Entitlement to an effective date earlier than September 
6, 2001, for the award of a 50 percent disability rating for 
service-connected PTSD.

After a review of the record, the Board finds that additional 
actions must be undertaken with regard to the veteran's claim 
of entitlement to an effective date earlier than September 6, 
2001, for the award of a 50 percent disability rating for 
service-connected PTSD, before any further Board review can 
be accomplished.

In particular, the veteran's representative has alleged that 
the RO's May 1993 rating decision, whereby service connection 
for PTSD was granted and a 10 percent rating was assigned, 
was clearly and unmistakably erroneous as to the assignment 
of that particular rating.  That claim is inextricably 
intertwined with the pending claim of entitlement to an 
effective date prior to September 6, 2001, for the award of a 
50 percent rating, and therefore must be adjudicated before 
the Board can consider the earlier effective date question.

This claim is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

The RO should adjudicate the veteran's 
claim that the May 1993 rating action was 
clearly and unmistakably erroneous in 
awarding a 10 percent rating for PTSD.  
If the decision is adverse (that is, that 
there was no clear and unmistakable error 
in that rating decision), the veteran and 
his representative should be so notified 
and afforded the appropriate period of 
time within which to indicate 
disagreement.  If a notice of 
disagreement is submitted, the veteran 
should then be issued a statement of the 
case and advised of the period of time 
within which he is to submit a 
substantive appeal.  If a substantive 
appeal is timely received and the claim 
is perfected for appeal, the case should 
then be returned to the Board for 
appellate consideration.

The issue of entitlement to an effective 
date earlier than September 6, 2001, for 
the award of a 50 percent disability 
rating for service-connected PTSD is to 
be held in abeyance pending resolution of 
the above matter.  If the RO's decision 
as to the May 1993 rating decision is 
favorable to the veteran, the RO should 
also consider the question of whether an 
effective date prior to September 6, 
2001, for the award of a 50 percent 
disability rating for service-connected 
PTSD is warranted in such circumstances.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


